DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Terminal Disclaimer, Applicant’s remarks, and amended claims filed on January 14, 2022 is acknowledged. Claims 1-20 are pending in this application. Claim 20 has been amended. No claims have been cancelled. All pending claims are under examination in this application.

Withdrawn Objections/Rejections
Specification
The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter because claim 20 recites the concentration of components in various ranges, for example 2 mg/ 101 mg. There is no antecedent basis within the specification for such a recitation.  The only disclosure of amounts in the specification are, for example 2 mg/100 mL. The objection has been withdrawn in view Applicants amendment to claim 20 to recite a typographical error. 
Claim Rejections - 35 USC § 112
The rejection of Claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the 
Double Patenting
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, and 14 of copending Application No. 15,658,431 has been withdrawn in view of Applicant’s arguments regarding the aerosol device and not specifically the disclosure of the instant composition. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 10-12, 22-23 of copending Application No. 16/942339 has been withdrawn in view of Applicant’s arguments regarding the aerosol device and not specifically the disclosure of the instant composition. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, 25-26, 29, 323, and 34 of copending Application No. 16/837499 has been withdrawn in view of Applicant’s arguments regarding the aerosol device and not specifically the disclosure of the instant composition. 

Maintained and New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16,881,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the copending claims are drawn to liquid, propellant free pharmaceutical formulations. The instant claims recite a species of the active substances recited (a combination). The copending claims additionally recite a preservative in the independent claims, however the instant claims recite a preservative in a dependent claim.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicnat has filed a Terminal Disclaimer, however, the Terminal Disclaimer fee has not been submitted nor is there any preauthorization in the application to charge to a deposit account. The rejection is therefore maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker et al. (US 11,090,294). Baker discloses a combination of a muscarinic acetylcholine receptor antagonist (compound I) and a beta 2 agonist (compound II) for inhaled administration via the nose or mouth (abstract).  Preferred compound I is umeclidinium bromide (column 4, lines 58-61).  Preferred compound II is vilanterol trifenatate (column 5, lines 25-29).  

The compounds can also be formulated as a solution for inhalation by nebulization with an aqueous vehicle with an aqueous vehicle with the addition of agents such as acid or alkali, buffer salts, isotonicity adjusting agents or antimicrobials (column 12, lines 53-56). 
	Both formulations would be liquid and propellant free, as recited in the instant claims. 
	Baker does not disclose the use of a solubilizing agent or the pH of the formulation.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615